Citation Nr: 0822819	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1966 until June 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver 
Colorado.  The claims folder was subsequently transferred to 
the RO in St. Petersburg.  

The veteran takes up seasonal residence in Florida and New 
York.  His most recently submitted VA Form 21-22 indicates a 
New York address and designates a New York-based accredited 
representative.  Nevertheless, the St. Petersburg RO has 
retained jurisdiction of the appeal.  

In his substantive appeal submitted in December 2006, the 
veteran expressed his desire for a hearing before a Veterans 
Law Judge sitting at the RO.  A hearing was scheduled in 
October 2007 but he failed to report.  

The issue of entitlement to an initial rating in excess of 10 
percent for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
bilateral hearing loss was manifested by no more than Level 
III in the right ear, and no more than Level II in the left 
ear. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the veteran claimed entitlement to service 
connection for hearing loss in March 2003.  This claim was 
granted by the RO in a June 2003 rating decision.  A 10 
percent evaluation was assigned, effective March 25, 2003.  
He did not appeal that determination.  In June 2005, he 
requested an increased rating for his hearing loss, which he 
stated had worsened.

In November 2005, the RO issued a rating decision which 
discontinued the 10 percent rating for hearing loss.  A 
noncompensable rating was instead assigned, effective to 
March 25, 2003.  In doing so, the RO made an administrative 
finding that the initial July 2003 rating decision that had 
awarded the 10 percent evaluation contained clear and 
unmistakable error (CUE).  

The veteran appealed the November 2005 rating decision, 
continuing to assert that he was entitled to a higher 
evaluation.  A statement of the case was issued in December 
2006 and the appeal was perfected with the submission of a VA 
Form 9 later that month.  

In considering the procedural history, as set forth above, 
the Board calls attention to 38 C.F.R. § 3.105(a).  That code 
section provides that previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  

Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2007).

The veteran did not appeal the July 2003 rating decision.  
Normally, his request for an increase received in June 2005 
would be analyzed as a reopened claim.  Here, however, the 
July 2003 decision that was later reversed on the grounds of 
CUE is treated as though it never happened, and is subsumed 
by the November 2005 rating on appeal.  For this reason, the 
hearing loss claim on appeal is appropriately characterized 
as indicated on the title page of this decision.

The Board will now address the issue on appeal, that of 
entitlement to a compensable initial rating for hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2007).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

In the present case, the veteran underwent a VA audiological 
examination in May  2003.  This examination revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
45
60
LEFT
30
50
35
55
60

On the basis of the findings shown above, the veteran's 
puretone average for the right ear was recorded as 41 
decibels.  His puretone average for the left ear was recorded 
as 45 decibels.  Speech recognition was 94 percent for the 
right ear and 88 percent for the left ear.  

Applying the findings of the May 2003 VA examination to the 
rating criteria for hearing impairment, the Board finds that 
the criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  Considering that 
the veteran's right ear manifests an average puretone 
threshold of 41 decibels, with a 94 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his right ear hearing loss to be Level I impairment.  

Moreover, considering that the veteran's left ear manifests 
an average pure tone threshold of 45 decibels, and 88 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be that of 
Level II impairment.  Applying the above results to Table 
VII, a noncompensable evaluation is assigned.  

A VA audiologic consult in March 2005 revealed the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
40
70
LEFT
25
25
35
45
65

On the basis of the findings shown above, the veteran's 
puretone average for the right ear was 41 decibels.  His 
puretone average for the left ear was 43 decibels.  Speech 
recognition was 96 percent in both ears.  

Applying the March 2005 findings to the rating criteria for 
hearing impairment, the Board finds that the criteria for an 
initial compensable evaluation for bilateral hearing loss 
have not been met.  Considering that the veteran's right ear 
manifests an average puretone threshold of 41 decibels, with 
a 96 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows his right ear hearing loss to be 
Level I impairment.  

Moreover, considering that the veteran's left ear manifests 
an average pure tone threshold of 43 decibels, and 96 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be that of 
Level I impairment.  Applying the above results to Table VII, 
a noncompensable evaluation is assigned.  

Finally, a VA audiologic report in August 2005 revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
50
75
LEFT
25
25
30
40
50

On the basis of the findings shown above, the veteran's 
puretone average for the right ear was 46 decibels.  His 
puretone average for the left ear was 36 decibels.  Speech 
recognition was 76 percent in the right ear and 88 percent in 
the left ear.  

Applying the August 2005 findings to the rating criteria for 
hearing impairment, the Board finds that the criteria for an 
initial compensable evaluation for bilateral hearing loss 
have not been met.  Considering that the veteran's right ear 
manifests an average puretone threshold of 46 decibels, with 
a 76 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows his right ear hearing loss to be 
Level III impairment.  

Moreover, considering that the veteran's left ear manifests 
an average pure tone threshold of 36 decibels, and 88 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be that of 
Level II impairment.  Applying the above results to Table 
VII, a noncompensable evaluation is assigned.  

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  For example, any impact of the 
hearing loss on the veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal. 

The Board also acknowledges January 2006 audiographs 
contained in the record.  However, such reports are 
uninterpreted.  The Board is precluded from interpreting pure 
tone threshold results in order to determine the severity of 
the veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may not interpret graphical representations of 
audiometric data).  Thus, the January 2006 reports are not 
for consideration here.

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the appellant receiving an increased rating, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).    

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Due to the procedural history of this case, the veteran's 
hearing loss claim is deemed to have arisen from the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's post-service reports of VA treatment and 
examination.  His statements in support of his claim are also 
of record.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.


REMAND

In an unappealed July 2003 rating decision, the RO granted 
entitlement to service connection for tinnitus and assigned a 
noncompensable evaluation effective March 25, 2003.   In a 
November 2005 rating decision, the RO found that the July 
2003 grant of a noncompensable rating for tinnitus contained 
CUE.  That decision was thus revised to reflect a 10 percent 
rating for tinnitus, effective March 25, 2003.  In a February 
2006 communication, the veteran expressed disagreement with 
the RO's determination regarding his tinnitus claim.  

The evidence of record does not reflect that a statement of 
the case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 
in response to the February 2006 notice of disagreement.  In 
the past, the Board has referred such matters back to the RO 
for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to 
issue an SOC on the denial of the . . . claim, and the Board 
should have remanded that issue to the RO, not referred it 
there, for issuance of that SOC.")  

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a SOC, on the appeal 
initiated by the veteran from the 
November 2005 rating decision that 
awarded an initial 10 percent rating for 
tinnitus from March 25, 2003.  The 
veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to complete an appeal from those 
determinations.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


